UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4418
ADELINA YARDIRA GARCIA-VERGARA,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                         (CR-01-48-07-V)

                      Submitted: March 27, 2003

                       Decided: April 14, 2003

  Before WIDENER, NIEMEYER, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Joseph L. Ledford, Charlotte, North Carolina, for Appellant. Robert
J. Conrad, Jr., United States Attorney, Karen E. Eady, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                 UNITED STATES v. GARCIA-VERGARA
                              OPINION

PER CURIAM:

   Adelina Yardira Garcia-Vergara pled guilty to four counts of an
indictment that resulted from her participation in a conspiracy to pro-
vide illegal aliens with fraudulent North Carolina driver’s licenses
and other forms of identification. At sentencing, the district court
enhanced Garcia-Vergara’s sentence pursuant to U.S. Sentencing
Guidelines Manual § 2L2.1(b)(2)(C) (2001), for trafficking in 100 or
more documents relating to naturalization, citizenship, or legal resi-
dent status; and pursuant to USSG § 3B1.1(b), for acting as a manager
or supervisor of a criminal activity involving five or more partici-
pants. Garcia-Vergara challenges the propriety of these enhancements
on appeal. We affirm.
   This court reviews a district court’s factual findings at sentencing
for clear error and its related legal conclusions, including the applica-
tion of the Sentencing Guidelines, de novo. United States v.
Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). We conclude that the
district court did not err by finding that Garcia-Vergara was a man-
ager or supervisor within the conspiracy and that the conspiracy had
over five people. See USSG § 3B1.1(b). There was substantial evi-
dence that Garcia-Vergara directed at least one other member of the
conspiracy, and that she was responsible for managing the portion of
the conspiracy relating to the purchase of fraudulent driver’s licenses.
See USSG § 3B1.1, comment. (n.2).
   As to the enhancement under USSG § 2L2.1(b)(2)(C), there was
evidence that one of the conspirators was involved in producing 1000
fraudulent documents, which were reasonably foreseeable to Garcia-
Vergara, and the evidence supported the inference that Garcia-
Vergara herself was involved with 100 or more documents. There-
fore, the district court did not err in overruling Garcia-Vergara’s
objections to application of the enhancement.
  We affirm Garcia-Vergara’s conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.
                                                            AFFIRMED